Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The claim to priority filled on 12/14 2020 and 12/15/2020 are acknowledged in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 and 06/24/2021 in compliance with the provisions of 37 CFR 1. 97. Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ha (KR 2018 0072628 A).
Regarding Independent Claim 1, Ha discloses an induction heating cooker (induction heating unit 8, [0089], Figs 1-7) comprising: 
a heating coil (corking coil 82, [0089], Fig 2) configured to heat a heating object;
a first blower (fan 85, [0111], Figs 1-7) configured to blow air to the heating coil;
a first flow path including a center flow path for allowing air from the first blower to be blown toward the heating coil in a first direction (a center flow path for allowing air from 85 to be blown toward 82 in a first direction above middle plate 81, Fig 7); and 
a second flow path provided to the air from the first blower to be blown toward the heating coil in a second direction different from the first direction, and separated from the first flow path (a second flow path provided to the air from 85 to be blown toward the 82 in a second direction below middle plate 81, which different from the first direction, and separated from the first flow path, Fig 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha (KR 2018 0072628 A) in view of Matsui et al. (US 2012/0152933 A1).  
Regarding Claim 2, Ha further comprising: a circuit board (a coil control PCB 87, [0089], Figs 6-7) disposed on a space separated from a space in which the heating coil is located (87 disposed on a space separated from a space of 82, Figs 6-7); and
Ha discloses the invention substantially as claimed and as discussed above; except a second blower configured to blow air toward the circuit board.
Matsui et al. further teach an induction heating cooker (induction cooking appliance, [0080], Fig 1) comprising: a blower (blower device 17, [0102], Fig 3) configured to blow air toward circuit board (the heat generating components 16 of the control circuit 15, [0110]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to add Ha with Matsui et al.’s further teaching of a second blower configured to blow air toward the circuit board (“the circuit board” taught by Ha already); because Matsui et al. teach, in Para. [0111] of providing an excellent cooling system to cool down the components of the induction heating cooker for operational safety.
Regarding Claims 3-7, Ha in view of Matsui et al. disclose the invention substantially as claimed and as discussed in claim 2; and further teach:
Claim 3, wherein the first flow path (“the first flow path” taught by Ha already) further includes a side flow path (cooling wind C, [0102], Fig 3) to allow the air from the second blower to be blown in a third direction (the air from 17 to be blown in a third direction of cooling wind C, Fig 3) different from the first direction and the second direction toward the heating coil (different from the first direction and the second direction toward 82, as taught by Ha in claim 1. see Fig 7).
Claim 4, wherein the second blower is arranged at a side in a horizontal direction (17 is arranged at a side in a horizontal direction, Fig 3, Matsui et al.) with respect to the first blower (fan 85 taught by Ha in claim 1, see Figs 1-7).
Claim 5, further comprising: a substrate edge wall provided to surround the circuit board such that air having heat exchanged with the circuit board is guided to an outside (see edge wall 7 and 71 as taught by Ha, Figs 2-3).
Claim 6, further comprising: a third flow path provided to allow the air from the second blower to be guided toward one portion of the circuit board (a third flow path provided to allow the air from 17 to be guided toward one portion- 29, Fig 3, Matsui et al.); and a fourth flow path provided to allow the air from the second blower to be guided to another portion of the circuit board, and separated from the third flow path (a fourth flow path provided to allow the air from 17 to be guided to another portion- 27 and 28, and separated from the third flow path, Fig 3, Matsui et al.).
Claim 7, wherein the third flow path is provided to guide air toward a side surface of the circuit board (third flow path is provided to guide air toward a side surface- where 29 located, of the circuit board 15, Fig 3, Matsui et al.), and wherein the fourth flow path is provided to guide air toward an upper surface of the circuit board (fourth flow path is provided to guide air toward an upper surface- where 27, 28 located, of the circuit board 15, Fig 3, Matsui et al.).
Regarding Claims 8-17, Ha in view of Matsui et al. disclose the invention substantially as claimed and as discussed in claim 1; and further teach:
Claim 8, further comprising: a plurality of ventilation holes through which air passing through the second flow path is discharged to the heating coil (air from 85 passing through 813/ 30 is discharged to the heating coil 82, Figs 1 and 7, taught by Ha), wherein the plurality of ventilation holes are spaced apart from each other along a circumferential direction of the heating coil (813/ 30 are spaced apart from each other along a circumferential direction of the heating coil 82, Figs 1 and 7, taught by Ha).
Claim 9, wherein the second flow path (the air from 85 to be blown toward the 82 in a second direction below middle plate 81, Fig 7, taught by Ha) includes: a left side flow path provided to guide the air from the first blower in one direction along a circumferential direction of the heating coil (a left side flow path provided to guide the air from the first blower 85 in one direction along a circumferential direction of the heating coil 82, see details in Figs 1-7, taught by Ha); and a right side flow path provided to guide the air from the first blower in a direction opposite to the one direction along the circumferential direction of the heating coil (a right side flow path provided to guide the air from the first blower 85 in a direction opposite to the one direction along the circumferential direction of the heating coil 82, see details in Figs 1-7, taught by Ha).
Claim 10, wherein the second flow path (a second flow path provided to the air from 85 to be blown toward the 82 in a second direction below middle plate 81, which different from the first direction, and separated from the first flow path, Fig 7, taught by Ha) is formed to blow air in an amount larger than an amount in which the first flow path (a center flow path for allowing air from 85 to be blown toward 82 in a first direction above middle plate 81, Fig 7, taught by Ha) blows air (Clearly, any system control operation can achieve the blows air amount as claimed).
Claim 11, wherein the first flow path (a center flow path for allowing air from 85 to be blown toward 82 in a first direction above middle plate 81, Fig 7, taught by Ha) is provided to guide air toward a side surface of the heating coil, and wherein the second flow path (a second flow path provided to the air from 85 to be blown toward the 82 in a second direction below middle plate 81, which different from the first direction, and separated from the first flow path, Fig 7, taught by Ha) is provided to guide air toward a bottom surface of the heating coil (Clearly, any system control operation can achieve the guiding of air toward direction as claimed).
Claim 12, further comprising: an exhaust port located to correspond to a direction in which the first blower blows air, and provided to discharge air passing through the heating coil to an outside (discharge to the outside of the case through the vent member 30, [0127], Figs 1 and 6-7, taught by Ha).
Claim 13, further comprising: a coil edge wall provided to surround the heating coil to guide air having heat exchanged with the heating coil to the exhaust port (see coil edge wall 7 and 71 surround 82 as taught by Ha, Figs 2-3).
Claim 14, further comprising: an intake port (intake port 20, [0106], Matsui et al.) through which air is introduced from an outside (air flowing into the inside of the case …through the flow path, Claim 11, taught by Ha); and one or more electronic parts including a switching mode power supply (air discharged from the fan 85 toward the rear is in contact with the IGBT 872 and the heat sink 871, [0124], Fig 7; power processing unit is located on the bottom portion 51 of the receiving unit 56, [0089] , taught by Ha) located on a flow path between the intake port and the first blower (discharge to the outside of the case through the vent member 30, [0127], Figs 1 and 6-7, taught by Ha).
Claim 15, further comprising: a control board; and an exhaust port located to correspond to a direction in which the first blower blows air, and provided to discharge air passing through the heating coil to an outside (a vent member that serves as a passage through which the air discharged after cooling the internal components of the main body, [0045], taught by Ha).
Claim 16, wherein the intake port (intake port 20, [0106], Matsui et al.) is in communication with the first blower (air between the intake port and blower 85 are communicated as shown in Fig 7, taught by Ha).
Claim 17, wherein the first blower (fan 85, [0111], Figs 1-7, taught by Ha) generates air flow from the intake port (intake port 20, [0106], Matsui et al.), passing through the heating coil (corking coil 82, [0089], Fig 2, taught by Ha) and the control board, to the exhaust port (a vent member that serves as a passage through which the air discharged after cooling the internal components of the main body, [0045], Fig 7, taught by Ha).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to add Ha with Matsui et al.’s further teaching of Claims 8-17; because Matsui et al. teach, in Para. [0111] of providing an excellent cooling system to cool down the components of the induction heating cooker for operational safety.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761